Citation Nr: 9923781	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of status 
post left knee cartilage repair, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1982 to 
April 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied an increased rating for 
residuals of status post left knee cartilage repair, rated as 
10 percent disabling, and denied a claim of entitlement to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.29 due to hospital treatment for service-connected status 
post left knee cartilage repair from March 20, 1994 to March 
22, 1994.  The veteran appealed only the increased rating 
issue.  In August 1996, while the veteran's appeal was 
pending, the RO increased the veteran's evaluation to 20 
percent.  However, since this increase did not constitute a 
full grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDINGS OF FACT

The veteran's service-connected status post left knee 
cartilage repair is manifested by symptomatology that 
includes patellofemoral arthrosis and pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status 
post left knee cartilage repair have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.       §§ 
3.321(b), 4.1, 4.2, 4.7, 4.20, 4.27, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
status post left knee cartilage repair is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is seeking an increased rating, an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Moreover, after reviewing the evidence of record, the Board 
finds that this evidence allows for a proper review of the 
veteran's claim and that no useful purpose would be served by 
remanding the veteran's claim for further development.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4 (1998).  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

In February 1993, the RO granted service connection for 
status post left knee cartilage repair, evaluated as 10 
percent disabling.  The veteran subsequently filed a claim 
for an increased rating, and in July 1994, the RO denied his 
claim.  In August 1996, the RO increased the veteran's rating 
to the current 20 percent rating.  

The veteran is service connected for status post left knee 
cartilage repair.  This condition is not specifically listed 
in the diagnostic codes of the VA's disability rating 
schedule.  Where the particular disability for which the 
veteran is service connected is not listed, it will be 
permissible to rate under a closely related disease or injury 
in which not only are the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20, 4.27; see also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

The veteran's left knee disability has been rated by analogy 
to "other" impairment of the knee, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  See 38 C.F.R. §§ 4.20, 4.27.  
Under  DC 5257, a 20 percent rating will be assigned for an 
impairment of the knee manifested by moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
to be assigned only when such symptomatology may be more 
appropriately characterized as "severe." 

As an initial matter, the Board notes that a VA examination 
report, dated in June 1998, indicates that the veteran has 
had three arthroscopes on his left knee between 1982 and 
1994, and that he was currently on nonsteroidal medications.  
He used a knee brace, and he complained of "popping" in  
his knee, and infrequent "giving way," as well as 
persistent pain.  He denied swelling, locking or catching of 
the left knee.  The examiner stated that the evidence of an 
anterior cruciate ligament injury was uncertain.  He noted a 
history of mild to moderate patellofemoral arthrosis, a past 
history of fraying of the medial lateral meniscus, and a 
military history suggesting a ligamentous injury. 

With regard to the criteria under DC 5257, the evidence shows 
that the veteran's left knee is not productive of any 
recurrent subluxation or lateral instability.  Specifically, 
the most recent VA examination report, dated in June 1998, 
shows that there was no varus or valgus instability at 30 
degrees.  The veteran denied locking, and the examiner stated 
that the veteran had no marked instability of the knee.  The 
Board further notes that records from the Social Security 
Administration (SSA), show that clinical findings in January 
1993 included a finding of no instability, and that there are 
no findings of instability in the VA examination report, 
dated in July 1996.  Based on the foregoing, the Board finds 
that when the minimal evidence of instability is combined 
with the evidence of other left knee symptomatology, the 
veteran's left knee disability warrants, at most, a 20 
percent rating under DC 5257.   Finally, the Board points out 
that a rating in excess of 20 percent is not warranted under 
DC 5257, as there is no evidence of severe instability as 
required for a 30 percent rating.  

A rating in excess of 20 percent rating is not warranted 
under any other potentially applicable diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under 38 
C.F.R. § 4.71a, DC 5260 (1998), a noncompensable rating is 
assigned where extension in the leg is limited to 5 degrees.  
In addition, under 38 C.F.R.       § 4.71a, DC 5261 (1998), a 
noncompensable rating is assigned where flexion in the leg is 
limited to 60 degrees.  In this case, a June 1998 VA 
examination report indicates that the veteran has no 
limitation of motion, i.e., his left knee had 140 degrees of 
flexion and extension to 0 degrees.  See 38 C.F.R. § 4.71, 
Plate II (showing that normal extension and flexion of the 
knee is from 0 to 140 degrees). Therefore, even a 
noncompensable rating under these codes requires a greater 
limitation than has been shown.  In this regard, a July 1996 
VA examination report indicates that the veteran's left knee 
reportedly only had motion from 0 to 100 degrees, and SSA 
records, dated in October 1993, also show a similar 
limitation of motion.  These findings were considered by the 
RO in raising the rating from 10 to 20 percent.  Since then, 
improvement obviously occurred (he had had surgery and 
reinjury of the knee in 1992) inasmuch as motion is currently 
normal.   Therefore, a rating in excess of 20 percent is not 
warranted under the criteria as set forth in DC 5260 and DC 
5261.

The Board notes that the veteran has reported that he has a 
great deal of pain and weakness in his knee, and that he 
wears a knee brace on his left knee.  VA is required to take 
pain symptoms and weakness into account, to the extent they 
are supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98 (Aug. 14, 1998).  Specific clinical 
findings include a finding of chronic knee pain in SSA 
records, and patellofemoral arthrosis and pain on motion in 
the June 1998 VA examination report.  The Board has also 
considered the limitations as set forth in that report.  
However, the Board notes that there is minimal evidence of 
atrophy, specifically, the veteran's left thigh was only one 
centimeter smaller in circumference than his right thigh when 
measured at a point seven inches proximal to the knees.  In 
addition, there was no effusion or warmth.  The most recent 
VA X-ray report, dated in July 1996, was negative.  The left 
knee symptoms appear to primarily involve pain from what was 
characterized in August 1998 as "mild to moderate" 
patellofemoral arthrosis.  Given the foregoing, and the fact 
that the veteran has no limitation of motion, there is 
insufficient evidence of functional loss due to left knee 
pathology to support a conclusion that a rating in excess of 
20 percent is warranted under DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  Hence, a rating 
in excess of 20 percent is not warranted pursuant to DC 5260 
or DC 5261.  Based on the foregoing, there is no current 
evidence that the veteran's left knee is manifested by a 
limited range of motion such that an additional rating is 
warranted under DC 5260 or DC 5261.  Id.  

As for other potentially applicable diagnostic codes, the 
veteran's current 20 percent rating includes the symptomatic 
postoperative knee contemplated in 38 C.F.R. § 4.71a, DC 5259 
(1998).  A separate rating for a symptomatic left knee is 
therefore not warranted because it overlaps with DC 5257 
(other impairment of the knee).  Also, the veteran denied 
locking in June 1998, and there is no objective medical 
evidence of frequent episodes of locking of the left knee.  
See 38 C.F.R. § 4.71a, DC 5258 (1998).  The Board further 
notes that the criteria in latter code which allows for a 20 
percent rating includes pain, which also overlaps with DC 
5257.  

Based on the foregoing, the Board finds that the veteran's 
status post left knee cartilage repair is properly evaluated 
as 20 percent disabling because the veteran's left knee 
disability is not productive of more than moderate 
instability or subluxation or other impairment of the joint, 
which results in no more than a 20 percent rating under DC 
5257.  38 C.F.R. §§ 4.27, 4.71a, DC's 5257, 5258, 5259, 5260, 
5261.  

The Board parenthetically notes that although a November 1992 
VA hospital report and a SSA record dated in October 1993 
indicate that there was evidence of early degenerative joint 
changes in the left knee, the veteran has not been granted 
service connection for left knee arthritis, and the claims 
file does not contain a competent opinion linking any left 
knee arthritis to the veteran's service-connected left knee 
disability.  In addition, arthritis was not found in a July 
1996 VA X-ray report, and the June 1998 VA examination report 
is negative for a finding of left knee arthritis.  Therefore, 
the regulations and diagnostic codes relating to arthritis 
are not for application.  See e.g., 38 U.S.C.A. §§ 1131, 
1155; 38 C.F.R. §§ 3.303, 4.59, 4.71a, DC 5003 (1998).

The veteran has asserted that he cannot work due to his left 
knee disability.  In Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  The Board is still 
obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents of testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the law and regulations.  In Bagwell v. Brown,  
9 Vet. App. 337 (1996), the Court clarified that it did not 
read the regulation as precluding the Board from affirming an 
RO's conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disability, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  The record is devoid of objective evidence 
which indicates that the veteran's left knee disorder 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  In this regard, records from the SSA 
show that the veteran was assessed with chronic left knee 
pain, and that he became eligible for disability compensation 
in December 1992.  However, the medical evidence previously 
discussed in the increased rating portion of this decision, 
supra, does not show that the criteria for an extraschedular 
rating have been met, and an SSA printout, dated in July 
1997, shows that the veteran's benefits were discontinued in 
May 1997 due to excess resources in August 1996.  Thus, the 
record does not present an exceptional case where his 
currently assigned evaluation is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to a rating in excess of 20 percent for status 
post left knee cartilage repair is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

